            Case 3:20-cv-00983-SB        Document 45     Filed 11/10/20     Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION



NATIONAL PAYMENT SYSTEMS
LLC,

                Plaintiff,                                                 No. 3 :20-cv-00983-SB
       V.
                                                                         OPINION AND ORDER
BSR ACQUISITION COMPANY LLC
and AURORA SOLUTIONS LLC,

                Defendants.




MOSMAN,J.,

       On October 14, 2020, Magistrate Judge Stacie F. Beckerman issued her Findings and

Recommendation (F. & R.) [ECF 41]. Judge Beckerman recommended that I GRANT IN PART

Plaintiffs Motion to Remand [ECF 15], remand the case to Multnomah County Circuit Court,

and DENY Plaintiffs request for an award of attorney fees and costs. No objections were filed,

but Plaintiff wrote a letter to the Court [ECF 43] asking to withdraw its pending fee request and

seeking an immediate order of remand. Defendants filed a letter in response objecting to

Plaintiffs request. [ECF 44]. Upon review, I agree with Judge Beckerman and I decline to accept

Plaintiffs offer to withdraw its fee request.




1 - OPINION AND ORDER
         Case 3:20-cv-00983-SB          Document 45       Filed 11/10/20      Page 2 of 2




                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de nova determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the court

is not required to review, de nova or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(l)(C).

                                              CONCLUSION

       Upon review, I agree with Judge Beckerman's recommendation and I ADOPT the F. &

R. [ECF 41] as my own opinion. Plaintiffs Motion to Remand [ECF 15] is GRANTED in part

and DENIED in part. Plaintiffs request for an award of attorney fees and costs is DENIED and

this case is remanded to Multnomah County Circuit Court.

       IT IS SO ORDERED.
                     I ,1<LJ,,-
                          0




       DATED this ----f----!!- day of November, 2020.




2 - OPINION AND ORDER
